

115 HR 156 IH: Labor Relations First Contract Negotiations Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 156IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the National Labor Relations Act to require the arbitration of initial contract
			 negotiation disputes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Labor Relations First Contract Negotiations Act of 2017. 2.Initial contract disputesSection 8 of the National Labor Relations Act (29 U.S.C. 158) is amended by adding at the end the following new subsection:
			
				(h)
 (1)If, not later than 60 days after the certification of a new representative of employees for the purpose of collective bargaining, the employer of the employees and the representative have not reached a collective bargaining agreement with respect to the terms and conditions of employment, the employer and the representative shall jointly select a mediator to mediate those issues on which the employer and the representative cannot agree.
 (2)If the employer and the representative are unable to agree upon a mediator, either party may request the Federal Mediation and Conciliation Service to select a mediator and the Federal Mediation and Conciliation Service shall upon the request select a person to serve as mediator.
 (3)If, not later than 30 days after the date of the selection of a mediator under paragraph (1) or (2), the employer and the representative have not reached an agreement, the employer or the representative may transfer the matters remaining in controversy to the Federal Mediation and Conciliation Service for binding arbitration..
		